Application for stay, presented to Justice White, and by him referred to the Court, granted, and it is ordered that the judgment of the Supreme Court of Colorado in case No. 91SC189 is stayed pending the timely filing and disposition by this Court of a petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay terminates automatically. In the event the petition for writ of certiorari is granted, this stay shall continue pending the issuance of the mandate of this Court.